     Case 2:14-cv-26300 Document 37 Filed 11/20/20 Page 1 of 1 PageID #: 1278




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION


Lois D. Mullins,
                         Plaintiff

v.                                                   Civil Action Number 2:14-v-26300

Ethicon, Inc., et al.,

                         Defendants.

                            MEMORANDUM OPINION AND ORDER

        On October 20, 2020, I entered an order directing plaintiff to show cause on or before

November 19, 2020, why her case should not be dismissed as to the remaining defendants, Ethicon,

Inc. and Johnson & Johnson, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and

Rule 41.1 of the Local Rules of Civil Procedure. The Order was sent to the plaintiff at her last

known address and posted on the court’s website.

        Plaintiff failed to respond to the Show Cause Order. Pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure and after weighing

the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), the court finds that

the plaintiff failed to prosecute her case. The court ORDERS that the above defendants are

dismissed without prejudice. There are no remaining defendants in this case and, therefor, the

court further ORDERS that the case is DISMISSED and STRICKEN from the court’s active

docket. All pending motions are DENIED as moot.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                                     ENTER: November 20, 2020
